DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1: (WO2016-195849 A1) in view of D2: (EP0774807 A2).
Regarding claim 1, D1 discloses a printed circuit board (20), the printed circuit board (20) including conductive vias (25), the connector (100) comprising: a plurality of self-supporting terminals (130), each terminal (130) having a tapered end (140c), a retaining portion (132) adjacent the tapered end (140c) and a contact portion (135), the terminals (130) defining a differential signal pair (see page 4, lines 29-32, page 5, line 19 - page 6, line 20, page 11, lines 29-30 and figures 1D-2C in D1); an insulative housing (110), a portion of each terminal (130) disposed in the housing (110), the housing (110) having a lowermost major surface (116) (see page 4, lines 31-34 and figures 1A-1D in D1); and a cover (150) extending around a portion of the terminals (130) and a portion of the housing (110) (see page 7, lines 22-26 and figures 1A-1B in D1). Claim 1 differs from D1 in a projection extending downward from a lower surface of a housing between a portion of a vertical section of each of first and second terminals. However, the feature is merely a variation of the disclosure of D1 considering that the retaining portion (132) of each terminal (130) is received in a corresponding receiving through hole (120) of the housing (110) (see page 5, lines 19-21 and figure 2C in D1), and a person skilled in the art
would arrive at the claimed invention by general experimentation alone without exercising any
ingenuity. Claim 1 further differs from D1 in an electrically conductive shield. However, the feature is well known from D2 considering a metal shield shell (3) covering a front portion (4) of a housing (2) (see column 2, lines 46-47, column 3, lines 8-16 and figures 1-2, 6 in D2).
Therefore, claim 1 would have been obvious for one of ordinary skill over a combination of D1 in view of the teaching of D2 for providing electromagnetic shielding for the connector housing of D1.  The additional feature of claim 2 can be easily derived from the feature of D1 considering
that the terminals (130) are right angle terminals (see page 7, lines 3-7 and figure 2C in D1).
The additional feature of claim 3 is merely a variation of the disclosure of D1 considering
each terminal (130) having a horizontal section and a curved bending portion (142) connecting
the retaining portion (132) and the horizontal section, the housing (110) extending continuously
over a second portion of the retaining portion (132) and a portion of the horizontal section of
each terminal (130) (see page 4, lines 29-32, page 5, line 19 - page 6, line 20, page 7, lines
3-7 and figures 1A-2C in D1), and a person skilled in the art would arrive at the claimed
invention by general experimentation alone without exercising any ingenuity.
The additional feature of claim 4 can be easily derived from the feature of D1 considering
that the housing (110) extends over the second portion of the retaining portion (132) and the
portion of the horizontal section of each terminal (130) (see paragraphs page 4, lines 29-32,
page 5, line 19 - page 6, line 20 and figures 1A-2C in D1). The additional features of claim 5 can be easily derived from the features of D1 and D2 considering that the housing (110) is around the terminals (130) (see page 4, lines 29-32 and figure 1A in D1), and the housing (2) is molded from a resin (see column 2, line 45 in D2). The additional feature of claim 6 can be easily derived from the feature of D1 considering that the curved bending portion (142) of each terminal (130) is not fully enclosed by the housing (110) (see page 4, lines 29-32, page 7, lines 3-7 and figures 1A, 2C in D1). The additional feature of claim 7 can be easily derived from the feature of D2 considering that a second set of terminals (7) is longer than a first set of terminals (7) (see column 4, lines 40-46, claim 1 and figure 1 in D2). The additional feature of claim 8 can be easily derived from the feature of D1 considering that the terminals (130) are edge coupled (see figures 3A-3C in D1). The additional feature of claim 9 is merely a variation of the disclosure of D2 considering that the metal shield shell (3) covers the front portion (4) of the housing (2) (see column 2, lines 46-47, column 3, lines 8-16 and figures 1-2, 6 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. Accordingly, claims 2-9 would have been obvious over a combination of D1 and D2.
Regarding claims 10, 19 and 23 D1 discloses an electrical connector (100) for mounting to a printed circuit board (20) and/or for termination to a cable (50), the cable including a pair of signal wires (54) and a ground conductor (51). the printed circuit board (20) including conductive vias (25), the connector (100) comprising: a plurality of self-supporting terminals (130), each terminal (130) having a tapered end (140c), a retaining portion (132), a horizontal section, a curved bending portion (142), and a contact portion (135), the curved bending portion (142) connecting the retaining portion (132) and the horizontal section, the curved bending portion (142) having sequentially a vertical portion, an angled portion and a horizontal portion, the retaining portion (132) having a first width, the angled portion being narrower than the retaining portion (132), and the horizontal portion being narrower than the angled portion, the terminals (130) defining a differential signal pair (see page 4, lines 29-32, page 5, line 19 - page 7, line 7, page 11, lines 29-30 and figures 1D-3C in D1); an insulative housing (110), a portion of each terminal (130) disposed in the housing (110) (see page 4, lines 31-34 and figures 1A-1D in D1); and a cover (150) extending around the portion of the terminals (130) and a portion of the housing (110) (see page 7, lines 22-26 and figure 1A-1B in D1). 
Claims 10, 19 and 23 differs from D1 in an electrically conductive shield. However, the feature is well known from D2 considering a metal shield shell (3) covering a front portion (4) of a housing
(2) (see column 2, lines 46-47, column 3, lines 8-16 and figures 1-2, 6 in D2). Therefore, claims 10, 19 and 23 would have been obvious for one of ordinary skill over a combination of D1 in view of the teaching of D2 for providing electromagnetic shielding for the connector housing of D1.
The additional feature of claims 11, 20 and 25 can be easily derived from the feature of D1 considering that the terminals (130) are a mirror image of each other about a centerline between terminals (130) (see figure 3A in D1).
The additional feature of claim 12 can be easily derived from the feature of D1 considering
that the housing (110) extends over a portion of the retaining portion (132) and a portion of
the horizontal section of each terminal (130) (see page 4, lines 29-32, page 5, line 19 - page
6, line 20 and figures 1A-2C in D1).
The additional features of claims 13, 21 and 26 can be easily derived from the features of Dl and D2 considering that the housing (110) is around the terminals (130) (see page 4, lines 29-32 and figure 1A in D1), and the housing (2) is molded from a resin (see column 2, line 45 in D2).
The additional features of claims 14-15 are merely variations of the disclosure of D1
considering that the curved bending portion (142) of each terminal (130) is not fully enclosed
by the housing (110) (see page 4, lines 29-32, page 7, lines 3-7 and figures 1A, 2C in D1),
and a person skilled in the art would arrive at the claimed invention by general
experimentation alone without exercising any ingenuity.
The additional feature of claim 16 can be easily derived from the feature of D1 considering
that the terminals (130) have equal lengths (see figure 3A in D1).
The additional feature of claims 17 and 22 can be easily derived from the feature of D1 considering that the terminals (130) are edge coupled (see figures 3A-3C in D1).
The additional feature of claim 18 is merely a variation of the disclosure of D2 considering
that the metal shield shell (3) covers the front portion (4) of the housing (2) (see column 2,
lines 46-47, column 3, lines 8-16 and figures 1-2, 6 in D2), and a person skilled in the art
would arrive at the claimed invention by general experimentation alone without exercising any
inventive concepts. Should further issues arise, minor variations to the above prior art of record are deemed as being obvious design variations due to size, shape, arrangement of parts and/or that are due to old and well-known use or practice for one of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831